UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Health Sciences Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2008 Date of reporting period: May 31, 2008 Item 1. Schedule of Investments: Putnam Health Sciences Trust The fund's portfolio 5/31/08 (Unaudited) COMMON STOCKS (99.0%)(a) Shares Value Biotechnology (16.1%) Amgen, Inc. (NON) (S) 2,090,800 $92,057,924 Amylin Pharmaceuticals, Inc. (NON) (S) 272,300 8,650,971 Arqule, Inc. (NON) (S) 492,400 2,107,472 Basilea Pharmaceutical AG (Switzerland) (NON) 9,000 1,442,003 Basilea Pharmaceutical AG 144A (Switzerland) (NON) 45,000 7,210,016 Biogen Idec, Inc. (NON) (S) 153,200 9,613,300 Celgene Corp. (NON) 73,545 4,475,949 Genentech, Inc. (NON) (S) 985,100 69,814,037 Genzyme Corp. (NON) 628,400 43,020,264 Idenix Pharmaceuticals, Inc. (NON) (S) 611,035 3,996,169 InterMune, Inc. (NON) (S) 351,400 4,954,740 Health Care Services (20.9%) Aetna, Inc. 321,600 15,166,656 AmerisourceBergen Corp. 475,200 19,640,016 Cardinal Health, Inc. 909,260 51,409,560 Centene Corp. (NON) (S) 362,751 7,657,674 CIGNA Corp. 731,700 29,707,020 Coventry Health Care, Inc. (NON) (S) 502,000 23,107,060 Express Scripts, Inc. (NON) 257,500 18,568,325 Health Management Associates, Inc. Class A 2,919,100 22,652,216 Henry Schein, Inc. (NON) (S) 167,700 9,344,244 Laboratory Corp. of America Holdings (NON) (S) 246,300 18,174,477 LifePoint Hospitals, Inc. (NON) (S) 534,800 17,108,252 McKesson Corp. 231,400 13,340,210 Omnicare, Inc. (S) 481,200 11,779,776 Quest Diagnostics, Inc. 483,000 24,348,030 UnitedHealth Group, Inc. 81,700 2,794,957 Universal Health Services, Inc. Class B 163,700 10,640,500 WellPoint, Inc. (NON) 443,200 24,739,424 Manufacturing (0.2%) Mettler-Toledo International, Inc. (NON) 33,000 Medical Technology (29.3%) Baxter International, Inc. 668,400 40,839,240 Becton, Dickinson and Co. 403,800 34,100,910 Boston Scientific Corp. (NON) (S) 4,574,700 60,797,763 Covidien, Ltd. 818,700 41,008,683 Edwards Lifesciences Corp. (NON) (S) 240,535 13,881,275 Hospira, Inc. (NON) 1,020,700 42,808,158 Medtronic, Inc. 1,999,600 101,319,732 Nobel Biocare Holding AG (Switzerland) 2,030 80,047 Patterson Cos., Inc. (NON) 307,500 10,458,075 PerkinElmer, Inc. 394,100 11,145,148 Sirona Dental Systems, Inc. (NON) (S) 175,900 5,217,194 St. Jude Medical, Inc. (NON) 1,067,500 43,500,625 Synthes, Inc. (Switzerland) 49,005 6,892,577 Varian Medical Systems, Inc. (NON) 226,200 10,753,548 Waters Corp. (NON) 57,900 3,562,008 West Pharmaceutical Services, Inc. (S) 189,600 8,992,728 Zimmer Holdings, Inc. (NON) 196,200 14,283,360 Pharmaceuticals (31.7%) Abbott Laboratories 883,400 49,779,590 Barr Pharmaceuticals, Inc. (NON) (S) 933,300 40,878,540 Cephalon, Inc. (NON) (S) 230,700 15,620,697 Eli Lilly and Co. 96,400 4,640,696 Jazz Pharmaceuticals, Inc. (NON) (S) 326,700 2,499,255 Johnson & Johnson 942,600 62,909,124 Mylan Laboratories, Inc. (NON) (S) 2,805,100 37,448,085 Novartis AG (Switzerland) 995,671 52,300,669 Pfizer, Inc. 2,589,200 50,126,912 Roche Holding AG (Switzerland) 528,941 91,193,224 Teva Pharmaceutical Industries, Ltd. ADR (Israel) (S) 529,300 24,204,889 Wyeth 1,246,600 55,436,302 Retail (0.8%) CVS Caremark Corp. 270,400 Total common stocks (cost $1,181,319,345) SHORT-TERM INVESTMENTS (17.6%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 2.20% to 2.91% and due dates ranging from June 2,2008 to June 25,2008 (d) $257,418,010 $257,040,588 Putnam Prime Money Market Fund (e) 13,364,170 13,364,170 Total short-term investments (cost $270,404,758) TOTAL INVESTMENTS Total investments (cost $1,451,724,103)(b) FORWARD CURRENCY CONTRACTS TO BUY at 5/31/08 (aggregate face value $21,544) (Unaudited) Aggregate Delivery Unrealized Value face value date (depreciation) British Pound $21,165 $21,544 6/18/08 $(379) FORWARD CURRENCY CONTRACTS TO SELL at 5/31/08 (aggregate face value $183,058,264) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) British Pound $21,165 $21,085 6/18/08 $(80) Euro 25,036,981 24,410,376 6/18/08 (626,605) Swiss Franc 157,222,090 158,626,803 6/18/08 1,404,713 Total NOTES (a) Percentages indicated are based on net assets of $1,534,181,130 . (b) The aggregate identified cost on a tax basis is $1,472,860,596, resulting in gross unrealized appreciation and depreciation of $444,390,817 and $127,653,843, respectively, or net unrealized appreciation of $316,736,974. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At May 31, 2008, the value of securities loaned amounted to $250,747,691. The fund received cash collateral of $257,040,588 which is pooled with collateral of other Putnam funds into 73 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $2,673,316 for the period ended May 31, 2008. During the period ended May 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $263,525,182 and $366,695,116, respectively. (S) Securities on loan, in part or in entirety, at May 31, 2008. At May 31, 2008, liquid assets totaling $777,649 have been designated as collateral for open forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Forward currency contracts outstanding at period end are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Health Sciences Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: July 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: July 29, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: July 29, 2008
